Filed 11/3/14 P. v. Boyer CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B255335

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA075864)
         v.

ANDRE PIERRE BOYER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lloyd M. Nash, Judge. Dismissed.


         California Appellate Project, Jonathan B. Steiner and Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant and Appellant.


         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Yun K. Lee and Corey J. Robins, Deputy Attorneys General, for Plaintiff and
Respondent.




                                                        ************
        In October 2012, Andre Pierre Boyer was convicted of sexual battery, requiring
him to register as a sex offender. In this case, he was charged with one count of failing to
register (Pen. Code, § 290, subd. (b))1 and one count of disobeying a court order (§ 166,
subd. (a)(4)). He pled no contest to the counts and was sentenced to 16 months in state
prison. He claims a component of his plea was that the trial court would delay his
sentencing long enough for him to accumulate enough presentence credits to avoid
actually physically serving any time in state prison. Although the trial court did so, he
was sent to a state prison for what appears to be an overnight stay for processing and he
has since been released. He argues that was a breach of his plea agreement. Because he
has been released and we can grant no effective relief to him, we dismiss the appeal as
moot.
        On November 20, 2013, appellant pled no contest to both counts “open . . . to the
court over the People’s objections.” The trial court indicated it planned to sentence him
to 16 months in state prison, but because appellant’s primary concern in pleading no
contest was to avoid actually serving any time in state prison, the court continued the
sentencing to March 17, 2014. On that date, appellant was indeed sentenced to the low
term of 16 months on count one, with 442 days of custody and conduct credit (221 days
of actual custody and 221 days for good time/work time), and a concurrent term of 180
days in county jail on count two, with the same number of custody and conduct credits.
At the conclusion of that hearing, the trial court said, “Okay. They will turn you around.
Good luck to you, sir.” According to the court’s sentencing minute order, the court
remanded appellant to “state prison” and directed that appellant be transported to the
Department of Corrections and Rehabilitation “for a forthwith commitment.”




1       All further statutory references are to the Penal Code unless otherwise noted.

                                              2
       Judgment was entered on April 2, 2014, and appellant filed a notice of appeal
challenging “the sentence or other matters occurring after the plea.” He did not obtain a
certificate of probable cause.2
       According to a one-page document from the Los Angeles County Sheriff’s
Department Inmate Information Center we have judicially noticed, appellant was
assigned to a “housing location” at Wasco State Prison on April 23, 2014, at the time of
“2322” (presumably military time for 11:22 p.m.) and released the next morning,
April 24, 2014, at the time of “0956” (again, presumably military time for 9:56 a.m.).
The document indicates his sentence imposed on March 17, 2014, was for “0” days.
Appellant does not contend he spent any more than this single night in state prison.
       Generally, when no effective relief can be granted to an appellant, his or her
appeal is moot and will be dismissed. (People v. Travis (2006) 139 Cal.App.4th 1271,
1280.) Appellant contends his brief 10-hour stay at Wasco State Prison breached the plea
agreement not to spend any time in state prison and the appropriate relief is to allow him
to withdraw his no contest plea. But allowing him to withdraw his no contest plea would
not remedy the alleged breach because he still will have stayed in state prison for one
night. To the contrary, if he withdraws his plea, he will almost certainly be subject to
renewed prosecution with as real the prospect of prison time, given the plea deal he
received from the trial court was over the prosecution’s objections.
       Moreover, the traditional rule is that if a defendant has already served his or her
sentence, the appeal is moot and the defendant is precluded from attacking either the
sentence or the conviction. (People v. Delong (2002) 101 Cal.App.4th 482, 487.) There
are exceptions, such as when the sentence may have “‘disadvantageous collateral
consequences’” (People v. Ellison (2003) 111 Cal.App.4th 1360, 1368-1369) or the
defendant has an interest in “clearing his name” (Delong, supra, at p. 487), but those



2      Appellant’s notice of appeal was filed after the trial court announced his sentence
on March 17, 2014, but one day before judgment was entered on April 2, 2014. We
nevertheless treat it as timely. (Cal. Rules of Court, rule 8.308(c).)

                                             3
exceptions do not apply here. The plea agreement already included a state prison
sentence -- with its attendant stigma and collateral consequences -- and appellant has
identified no additional collateral consequences or stigma attached to actually staying in
state prison for one night. He has also given no indication he will spend any more time in
state prison on this conviction absent a change in circumstances.
                                     DISPOSITION
       Appellant’s appeal is dismissed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                             4